Order entered December 13, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00172-CV

                          SOUAD SHRIME, Appellant

                                          V.

      LENN KAPTAIN D/B/A LENN KAPTAIN REALTORS, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-06324-D

                                     ORDER

      Before the Court is appellant’s December 9, 2021 unopposed second motion

for an extension of time to file her brief on this merits. We GRANT the motion

and extend the time to January 7, 2022.              We caution appellant that further

extension requests will be disfavored.


                                               /s/      ROBERT D. BURNS, III
                                                        CHIEF JUSTICE